Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to RCE filed on 05/04/2022. Claims 1-19, 21 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Response to Argument
Applicant’s 103 arguments have been fully considered but are not persuasive.
Applicant argues on page 10 that Applicant does not agree that broadcasting location information from a user’s device based on whether a token is validated amounts to a request to connect to communication. Applicant then further clarifies on pages 10-11 that the amended automatic wireless LAN setup is not taught by Dingler and that Dingler mentions calculating an ETA in a different context (i.e. used to adjust user’s position in a reservation). Finally, Applicant argues that Dingler adds nothing of relevance to Jhas as Jhas already discloses determining or estimating an ETA. 
Examiner respectfully disagree with Applicant’s characterization of Dingler, Jhas, and the combination of Jhas and Dingler. As per argument directed to the difference between broadcasting location information versus establishing communication network, examiner particular point to 0057 of Dingler, which teaches a validated token is required to “accept requests from the reservation system”. This request further involves communicating location information (the argued “broadcasting location information”) back to the reservation system (0060, which describes 0057’s embodiment in further specificity). However, it’s worth noting that this location information, while being broadcast, is only communicated back to reservation system if the request is accepted. Therefore, Dignler’s token facilitates data communication to reservation system based on its validity. Enabling data being communicated based on a rule is setting up a network communication. 
That said, examiner would agree, however, that this type of network communication taught by Dingler’s setup is not necessarily a wireless LAN. However, examiner would note that Jhas discloses using an authentication token to setup a wireless LAN (Jhas, 0110-0111) by communicating the authentication token to merchant device. Receiving the authentication token as disclosed in Jhas would be setting up a wireless LAN because Jhas discloses at least in 0102 that the commutation between merchant device and customer device is via “local wireless signal” through BLE. As such, the combination of Dingler’s token with Jhas’s authentication token would teach a token being used to only allowing communication being conducted if the token is validated. 
Therefore, at this point, the only remaining issue concerning any difference between the Jhas/Dingler and the claimed invention is whether a validated token is based on ETA. In this case, Dingler’s validation is based on ETA. Dingler first describes, in 0057, “The location based service will accept requests from the reservation system for the window of the token. Once the token is validated, the system tries to determine the location of the user”. Then, Dingler describes this series of steps in further detail from 0058-0060, which describes rejecting a token if it is not valid and if valid, determine whether the mobile device is broadcasting location (0059). Therefore, the step prior to determining user’s location (step 420) is the validation step, which as described in 0057, is used to “accept requests … for the window of the token”. The window of token, as explained in both 0057 and 0058 are “reservations “X” minutes away”, and therefore are ETA of the customer device. Therefore, Dingler’s window of a token is based on ETA of customer device. Therefore, the combination of Jhas and Dingler teaches the claimed limitation.
Examiner notes that Dingler’s 0070-0075 describes other uses of the ETA. However, they’re supplemental usage of ETA in addition to that described in 0057-0060.
Examiner would further note that Jhas only teaches an indication of ETA but does not explicitly teaches calculating an ETA. A customer’s location, as taught by Jhas, at least indicates an ETA in that a location 100 miles away would indicate longer ETA than a customer location 0.3 miles away. Therefore, contrary to Applicant’s argument, Dingler supplements Jhas by teaching additional aspects of calculating ETA and using that ETA as part of authentication rules encoded inside a token to only enable communication during a time window. 
Therefore, Applicant’s argument is not persuasive.
Claim Objection
Claim 21 is objected because it appears that “the communication network” wasn’t amended into “the wireless local area network” to be consistent with the language used in claim 15. This appears to be a typographical error.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-19, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jhas (US 20160232515) in view of Dingler (US 20100015993).
As per claim 1, Jhas discloses a computer-implemented method for managing services, comprising:
providing to a service provider a notification of a service reservation by one or more customer entities (see at least Jhas, 0114, app presents information associated with product or service and allows the customer to select the product or service to reserve. Information identifying the product or service is then communicated to transaction server)
providing to the service provider an indication of the estimated time of arrival (See at least Jhas, 0159, On the user interface of merchant computing device an indication is provided to show that the customers with this range are within the transaction zone. See also Fig. 4D for the relative zone boundaries. Examiner’s note: the proximity of user device would be an indication of the estimated time of arrival because a device that’s in outer zone would take longer to arrive than another device in an inner zone)
automatically setting up a wireless local area network of the service provider to accept a connection request from the one or more customer computing devices based on the service reservation (See at least Jhas, 0110-0111, Fig. 2, at 231, an authentication token or secret key is generated. The token or secret key is employed during proximity-based authentication of a customer at a merchant location … the authentication token may be provided to the merchant computing device, as shown at 233. See also 0102, … local wireless signals are transmitted between customer mobile computing device 100 and merchant computing device 110, for proximity-based authentication. Note that, based on Fig. 2, step 231 occurs at Remote server and step 233, following 231, occurs at merchant device; and based on 0102, communication is an local wireless communication network)
notifying the service provider of an arrival of the one or more customer computing devices at a location of the service provider based on the current geolocation and the location of the service provider (See at least Jhas, 0165, The customers identified to be located within this proximity zone may be shown in a different colour that those identified to be located within transaction zone  (e.g. they may be shown in grey color when they are in identified within check-in zone), so that it is clear to the merchant that a given customer is present at their location, but not close enough to perform transactions)
responsive to the arrival at the location of the service provider, automatically accepting the connection request and coupling the one or more customer computing device to the wireless local area network of the service provider to confirm the service reservation (see at least Jhas, 0137-0145, Handshake between customer device and merchant device (e.g. via Bluetooth 4.0). See also 0198, upon successful reservation, a confirmation token may be sent to app. Upon arrival of the customer at the merchant location, the confirmation token may be verified via Bluetooth)

Jhas, although discloses determining an indication of a time of arrival, and setting up connection based on reservation does not explicitly disclose
estimating a time of arrival based on a current geolocation of the one or more customer entities  
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider
automatically setting up a communication network of the service provider to accept a connection request from the one or more customer computing devices based on the estimated time of arrival

Jhas, while notably failed to explicitly disclose the above limitations, however, teaches establishing wireless local area network using an authentication token (0110-0111). Therefore, the difference between Jhas and the claimed invention is in the ability of Jha’s token indicating a validity period based on ETA.

Dingler teaches a
estimating a time of arrival based on a current geolocation of the one or more customer entities (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron)
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed) 
automatically setting up a communication network of the service provider to accept a connection request from the one or more customer computing devices based on the estimated time of arrival (see at least Dingler, 0057, location based service will allow a requesting system to find the user’s location during a time window determined by the activation and expiration of a timestamp. For example, the reservation system can check what reservations are “x” minutes away. … The location based service will accept request … for the window of the token. Once the token is validated, the system tries to determine the location of the user. See also 0058-0060, More specifically … system checks for reservations “X” minutes away. … a determination is made as to whether the reservation system token of the user is valid … if a token is found to be valid, … a determination is made as to whether the mobile device is broadcasting the location based information, … if the mobile device is broadcasting, … reservation system compares the location … as to whether the user is at the location. Examiner notes from the description 0057-0060, determining whether the system is X minutes away correspond to the validation step, which is governed by the time window specified in the token’s activation and expiration timestamp. This validation step will “accept requests … for the window of the token” (0057) and would therefore be a setup for communication network based on ETA). 

Therefore, Dingler teaches assigning an activation time period in a token and the activation time period can be based on ETA to an establishment. Dingler’s token will then be able to only allow data being transmitted when a request for data is received within the window of the token. 
It would be obvious for one ordinary skilled in the art prior to the effective filing date of the present invention to combine Dingler’s token having activation time period based on anticipated time of arrival with Jhas’ token for facilitating proximity based authentication involving establishing wireless local area network for the purpose of adjusting customer’s service priority based on actual arrival time (Dignler: 0027, 0055))
As per claim 2, Jhas further discloses the method of claim 1, further comprising continuously requesting a current geolocation of the one or more customer computing device (See at least Jhas, 0173, In some embodiments, the merchant computing device may be configured to monitor the customer mobile computing devices in order to detect the dropping of a local wireless connection. For example, if the merchant computing device detects a connection drop (such as due to a BLE failure), then the merchant computing device may automatically refresh or re-initiate the connections. See also 0130, relative signal strength indicator (RSSI) of customer device may be processed such that customer located closest have a higher prioritization).
Note, alternatively, Dingler also teaches continuously requesting a current geolocation of the one or more customer entities (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron. See also 0076, reservation system can determine direction by comparing the last location to the previous location).

As per claim 3, Jhas further discloses the method of claim 2, wherein continuously requesting the current geolocation of the one or more customer computing device is triggered manually by the service provider or at least one of the one or more customer entities (see at least Jhas,0179, an associated merchant user to carry out a manual refresh. When user performs this action, a process similar to above may be initiated. See also 0173, merchant device may be configured to monitor customer devices to detect dropping of connection)

As per claim 4, Jhas further discloses the method of claim 2, wherein continuously requesting the current geolocation of the one or more customer computing device triggered automatically in response to determining that at least one of the one or more customer computing device is at a predetermined distance away from the location of the service provider or a predetermined time is left before a reservation time (See at least Jhas, 0100, Bluetooth 4.0 RSSI measure may be employed as a means to determine proximity of one or more customer device relative to merchant devices. See also 0157, RSSI may be employed to establish the location of a detected customer mobile device in one of several zones. See also 0173, merchant device may be configured to monitor customer devices to detect dropping of connection)
Alternatively, Dingler also teaches wherein continuously requesting the current geolocation of the one or more customer entities is triggered automatically in response to determining that at least one of the one or more customer entities is at a predetermined distance away from the location of the service provider or a predetermined time is left before a reservation time (see at least Dingler, 0057, location based service will allow a requesting system to find the user’s location during a time window determined by the activation and expiration of a timestamp. For example, the serservation system can check what reservations are “x” minutes away.)

As per claim 5, Jhas discloses the method of claim 2, but does not explicitly disclose wherein requesting the current geolocation of the one or more customer computing device is performed in predetermined time intervals.
Jhas, however, discloses using BLE to determine location and BLE includes beaconing (Jhas: 0199, 0100)
Dingler teaches current geolocation of the one or more customer computing device is performed in predetermined time intervals (see at least Dignler, 0076, [as] the mobile device may only provide period updates (compare to live feeds)).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the invention to combine Dingler’s periodic update of mobile device with Jhas’ location tracking service for the purpose of accommodating to limitations of customer’s mobile device (Dingler, 0076).

As per claim 6, Jhas further discloses the method of claim 2, wherein requesting the current location comprises polling the one or more customer computing device (See at least Jhas, Fig. 4A, Mobile App establish connection with Merchant at 408 and then at 436, RSSI is measured)

As per claim 7, Jhas further discloses wherein the service provider is notified of the arrival of the one or more customer computing devices at the location of the service provider when the distance between the current geolocation and the location of the service provider is less than a predetermined threshold (see at least Jhas, Check-in Zone. This is the zone withi medium ranges associated for which the customer device is within proximity but not close enough to initiate transactions (e.g. customer is within premises but not approached a check-out counter)).

As per claim 8, Jhas further discloses the method of claim 1, wherein coupling the one or more customer entities to the wireless local area network of the service provider includes providing access of the one or more customer entities to the wireless local area network of the service provider (see at least Jhas, Fig. 4A, after establishing BT connection at 408, authentication token is transmitted to merchant through BT at step 410 and received by merchant at step 415)

As per claim 9, Jhas further discloses the method of claim1, wherein coupling the one or more customer computing devices to the wireless local area network of the service provider includes performing a data exchange between the one or more customer computing device and the service provider (see at least Jhas, 0138-0139, handshake between customer device and merchant device (e.g. via Bluetooth 4.0))
As per claim 10, Jhas discloses the method of claim 1, but does not explicitly disclose further comprising adjusting service reservation based on information provided by the one or more customer entities including at least one of: preferences, state of health, previous reservation, current geolocation.
Dingler teaches adjusting service reservation based on information provided by customer including current geolocation (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed).  
The rationale to combine Dingler with Jhas from claim 1 would persist.

As per claim 11, Jhas further disclose the method of claim 1, further comprising providing one or more devices associated with the service provider with the notification of an arrival of the one or more customer computing device at the location of the service provider (see at least Jhas, 0152, a visual indicator on the merchant device may be triggered, providing an indication that a customer at the top of the list are in close proximity to the merchant device)
	Jhas, although discloses provision of an indication of ETA, does not explicitly disclose providing service provider with the estimated time of arrival.
	Dingler teaches merchant device receiving estimated time of arrival (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed)
	The rationale to combine Dingler with Jhas from claim 1 would persist.

As per claim 13, Jhas further discloses the method of claim 1, further comprising performing a payment process in response to a request of at least one of the one or more customer computing devices (see at least Jhas, 0161, while in transaction zone, a customer can confirm transactions exceeding $50 by pressing “confirm” on the mobile device)

As per claim 14, Jhas further discloses the method of claim 1, further comprising providing preliminary bill information to the one or more customer computing device (see at least Jhas, 0258, merchant enters sales amount. Customer may be provided an option on their device to enter a gratuity amount or select a predetermined amount and the transaction may be completed with customer’s consent).

As per claim 15, Jhas discloses a computer device for managing service, comprising:
A server device connected to a service provider and one or more customer entities via a communication network (see at least Jhas, 0213, merchant computing devices may store local transactions in local network designating one as a master device and then update remote server when connection resumed);
The server device being configured to:
Provide to the service provider a notification of a service reservation by the one or more customer entities (see at least Jhas, 0114, app presents information associated with product or service and allows the customer to select the product or service to reserve. Information identifying the product or service is then communicated to transaction server. See also 0117, pre-purchase details associated with the pending transaction may be sent to the app at 325. See also Fig. 3 where step 325 is received at app on Merchant computing device);
Provide to the service provider an indication of the estimated time of arrival (See at least Jhas, 0159, On the user interface of merchant computing device an indication is provided to show that the customers with this range are within the transaction zone. See also Fig. 4D for the relative zone boundaries. Examiner’s note: the proximity of user device would be an indication of the estimated time of arrival because a device that’s in outer zone would take longer to arrive than another device in an inner zone);
Automatically set up a wireless local area network of the service provider to accept a connection request from the one or more customer computing device based on the service reservation  (See at least Jhas, 0110-0111, Fig. 2, at 231, an authentication token or secret key is generated. The token or secret key is employed during proximity-based authentication of a customer at a merchant location … the authentication token may be provided to the merchant computing device, as shown at 233. Note that step 231 occurs at Remote server and step 233, following 231, occurs at merchant device)
Notifying the service provider of an arrival of the one or more customer entities at a location associated with the service provider based on the current geolocation and the location associated with the service provider (See at least Johas, 0165, The customers identified to be located within this proximity zone may be shown in a different colour that those identified to be located within transaction zone  (e.g. they may be shown in grey color when they are in identified within check-in zone), so that it is clear to the merchant that a given customer is present at their location, but not close enough to perform transactions)
Responsive to the arrival at the location associated with the service provider, automatically accept the wireless local area request and couple the one or more customer entities to the communication network of the service provider to confirm the service reservation (see at least Jhas, 0137-0145, Handshake between customer device and merchant device (e.g. via Bluetooth 4.0). See also 0198, upon successful reservation, a confirmation token may be sent to app. Upon arrival of the customer at the merchant location, the confirmation token may be verified via Bluetooth)
Jhas, although discloses determining an indication of a time of arrival, and setting up connection based on reservation does not explicitly disclose
estimate a time of arrival based on a current geolocation of the one or more customer entities; 
Monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider
Automatically set up a communication network of the service provider to accept a connection request from the one or more customer computing device based on the estimated time of arrival

Jhas, while notably failed to explicitly disclose the above limitations, however, teaches establishing wireless local area network using an authentication token (0110-0111). Therefore, the difference between Jhas and the claimed invention is in the ability of Jha’s token indicating a validity period based on ETA.


Dingler teaches 
estimating a time of arrival based on a current geolocation of the one or more customer entities (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron)
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed) 
automatically setting up a communication network of the service provider to accept a connection request from the one or more customer computing devices based on the estimated time of arrival (see at least Dingler, 0057, location based service will allow a requesting system to find the user’s location during a time window determined by the activation and expiration of a timestamp. For example, the reservation system can check what reservations are “x” minutes away. See also 0058-0060)


Therefore, Dingler teaches assigning an activation time period in a token and the activation time period can be based on ETA to an establishment. Dingler’s token will then be able to only allow data being transmitted when a request for data is received within the window of the token. 
It would be obvious for one ordinary skilled in the art prior to the effective filing date of the present invention to combine Dingler’s token having activation time period based on anticipated time of arrival with Jhas’ token for facilitating proximity based authentication involving establishing wireless local area network for the purpose of adjusting customer’s service priority based on actual arrival time (Dignler: 0027, 0055))

As per claim 16, Jhas discloses a service provider device for managing services,
Connected to a server device and to one or more customer entities via a communication network including a hardware infrastructure, wherein the service provider device is associated with a location (see at least Figs. 1A-1B, wherein merchant has a merchant computing deice 110, connected to network 125, linked to customer 100a-c, and to various servers such as remote server or remote transaction server 120, 135, etc. And wherein Merchant device 110 is on the side of Merchant location and network is in the cloud) and is configured to: 
Receive a notification of a service reservation by the one or more customer entities (see at least Jhas, 0114, app presents information associated with product or service and allows the customer to select the product or service to reserve. Information identifying the product or service is then communicated to transaction server. See also 0117, pre-purchase details associated with the pending transaction may be sent to the app at 325. See also Fig. 3 where step 325 is received at app on Merchant computing device);
Continuously receive an indication of the estimated time of arrival estimated based on a current geolocation of the one or more customer entities (See at least Jhas, 0159, On the user interface of merchant computing device an indication is provided to show that the customers with this range are within the transaction zone. See also Fig. 4D for the relative zone boundaries. Examiner’s note: the proximity of user device would be an indication of the estimated time of arrival because a device that’s in outer zone would take longer to arrive than another device in an inner zone);
Automatically set up a wireless local area network to accept a connection request from the one or more customer computing devices based on the service reservation (See at least Jhas, 0110-0111, Fig. 2, at 231, an authentication token or secret key is generated. The token or secret key is employed during proximity-based authentication of a customer at a merchant location … the authentication token may be provided to the merchant computing device, as shown at 233. Note that step 231 occurs at Remote server and step 233, following 231, occurs at merchant device)
Receive a notification of an arrival of the one or more customer entities at the location of the service provider device based on the current geolocation of the one or more customer entities and the location of the service provider device (See at least Johas, 0165, The customers identified to be located within this proximity zone may be shown in a different colour that those identified to be located within transaction zone  (e.g. they may be shown in grey color when they are in identified within check-in zone), so that it is clear to the merchant that a given customer is present at their location, but not close enough to perform transactions); and
Responsive to the arrival of the one or more customer entities at the location associated with the service provider device, automatically accept the connection request and couple the one or more customer entities to the wireless local area network to confirm the service reservation (see at least Jhas, 0137-0145, Handshake between customer device and merchant device (e.g. via Bluetooth 4.0). See also 0198, upon successful reservation, a confirmation token may be sent to app. Upon arrival of the customer at the merchant location, the confirmation token may be verified via Bluetooth)

Jhas discloses estimating an indication of ETA, but does not explicitly disclose
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider
Automatically set up the communication network to accept a connection request from the one or more customer computing devices based on the estimated time of arrival
Jhas, while notably failed to explicitly disclose the above limitations, however, teaches establishing wireless local area network using an authentication token (0110-0111). Therefore, the difference between Jhas and the claimed invention is in the ability of Jha’s token indicating a validity period based on ETA.

Dingler teaches 
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed) 
Automatically set up the communication network to accept a connection request from the one or more customer computing devices based on the estimated time of arrival
 (see at least Dingler, 0057, location based service will allow a requesting system to find the user’s location during a time window determined by the activation and expiration of a timestamp. For example, the serservation system can check what reservations are “x” minutes away.)


Therefore, Dingler teaches assigning an activation time period in a token and the activation time period can be based on ETA to an establishment. Dingler’s token will then be able to only allow data being transmitted when a request for data is received within the window of the token. 
It would be obvious for one ordinary skilled in the art prior to the effective filing date of the present invention to combine Dingler’s token having activation time period based on anticipated time of arrival with Jhas’ token for facilitating proximity based authentication involving establishing wireless local area network for the purpose of adjusting customer’s service priority based on actual arrival time (Dignler: 0027, 0055))

As per claim 17, Jhas discloses a networked system for managing services, comprising:
A communication network including hardware infrastructure (see at least Jhas, 0212, two or more merchant devices may be configured as a network);
A server device connected to the communication network (see at least Jhas, 0213, merchant computing devices may store local transactions in local network designating one as a master device and then update remote server when connection resumed);
A service provider connected to the server device via the communication network (see at least Jhas, 0213, merchant computing devices may store local transactions in local network designating one as a master device and then update remote server when connection resumed); and
One or more customer entities connected to the server device via the communication network (see at least Jhas, Figs 1A-B, see customer connected to merchant computing device);
Wherein the server device is configured to:
Provide to the service provider a notification of a service reservation by the one or more customer entities (see at least Jhas, 0114, app presents information associated with product or service and allows the customer to select the product or service to reserve. Information identifying the product or service is then communicated to transaction server. See also 0117, pre-purchase details associated with the pending transaction may be sent to the app at 325. See also Fig. 3 where step 325 is received at app on Merchant computing device)
Provide the service provider an indication of the estimated time of arrival (See at least Jhas, 0159, On the user interface of merchant computing device an indication is provided to show that the customers with this range are within the transaction zone. See also Fig. 4D for the relative zone boundaries. Examiner’s note: the proximity of user device would be an indication of the estimated time of arrival because a device that’s in outer zone would take longer to arrive than another device in an inner zone);
Automatically set up a wireless local area network to accept a connection request from the one or more customer computing devices based on the service reservation (See at least Jhas, 0110-0111, Fig. 2, at 231, an authentication token or secret key is generated. The token or secret key is employed during proximity-based authentication of a customer at a merchant location … the authentication token may be provided to the merchant computing device, as shown at 233. Note that step 231 occurs at Remote server and step 233, following 231, occurs at merchant device)

Notify the service provider of an arrival of the one or more customer entities at a location associated with the service provider based on the current geolocation and the location of the associated with the service provider (See at least Johas, 0165, The customers identified to be located within this proximity zone may be shown in a different colour that those identified to be located within transaction zone  (e.g. they may be shown in grey color when they are in identified within check-in zone), so that it is clear to the merchant that a given customer is present at their location, but not close enough to perform transactions)
Responsive to the arrival at the location associated with the service provider, automatically accept the connection request and couple the one or more customer entities to the wireless local area network of the service provider to confirm the service reservation (see at least Jhas, 0137-0145, Handshake between customer device and merchant device (e.g. via Bluetooth 4.0). See also 0198, upon successful reservation, a confirmation token may be sent to app. Upon arrival of the customer at the merchant location, the confirmation token may be verified via Bluetooth)

Jhas discloses estimating an indication of ETA, but does not explicitly disclose
estimate a time of arrival based on a current geolocation of the one or more customer entities; 
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider
Automatically set up the communication network to accept a connection request from the one or more customer computing devices based on the estimated time of arrival
Jhas, while notably failed to explicitly disclose the above limitations, however, teaches establishing wireless local area network using an authentication token (0110-0111). Therefore, the difference between Jhas and the claimed invention is in the ability of Jha’s token indicating a validity period based on ETA.

Dingler teaches 
monitoring changes in the estimated time of arrival to verify whether the one or more customer computing devices are traveling to or departing from a location of the service provider (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron, any delay the patron is encountering. See also 0027, This [anticipated arrival time of customer] can be used to provide priority to early arriving patrons, knowing that other patrons are being delayed) 
Automatically set up the communication network to accept a connection request from the one or more customer computing devices based on the estimated time of arrival
 (see at least Dingler, 0057, location based service will allow a requesting system to find the user’s location during a time window determined by the activation and expiration of a timestamp. For example, the reservation system can check what reservations are “x” minutes away. See also 0058-0060)

Therefore, Dingler teaches assigning an activation time period in a token and the activation time period can be based on ETA to an establishment. Dingler’s token will then be able to only allow data being transmitted when a request for data is received within the window of the token. 
It would be obvious for one ordinary skilled in the art prior to the effective filing date of the present invention to combine Dingler’s token having activation time period based on anticipated time of arrival with Jhas’ token for facilitating proximity based authentication involving establishing wireless local area network for the purpose of adjusting customer’s service priority based on actual arrival time (Dignler: 0027, 0055))

As per claim 18, Jhas further discloses the system of claim 17 wherein the server device is further configured to continuously request a current geolocation of the one or more customer entities (See at least Jhas, 0173, In some embodiments, the merchant computing device may be configured to monitor the customer mobile computing devices in order to detect the dropping of a local wireless connection. For example, if the merchant computing device detects a connection drop (such as due to a BLE failure), then the merchant computing device may automatically refresh or re-initiate the connections. See also 0130, relative signal strength indicator (RSSI) of customer device may be processed such that customer located closest have a higher prioritization).
Note, alternatively, Dingler also teaches continuously requesting a current geolocation of the one or more customer entities (see at least Dingler, 0046, The reservation engine can receive location information of the mobile device and in turn, be provided with anticipated arrival time of the patron. See also 0076, reservation system can determine direction by comparing the last location to the previous location).

As per claim 19, Jhas further discloses the system of claim 17, wherein the service reservation is enabled using a mobile application or via a website (see at least Jhas, 0003, Mobile commerce apps may be created to help user identify products. OpenTable helps user make reservation at restaurant. See also Fig. 1B for third party servers and customer’s relationships)

As per claim 21, Jhas disclose the computing device of claim 15, but does not explicitly disclose wherein the automatic setup of the communication network of the service provider to accept the connection request is further based on the current geolocation
Dingler teaches wherein the automatic setup of the communication network of the service provider to accept the connection request is further based on the current geolocation (see at least 0080, adjust the seating time of the reservation … based on user’s location. Examiner notes that the adjusted seating time would affect the reservation time, hence the activation/expiration period)
And the rationale to combine would persist from the independent claim.

Claims 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jhas (US 20160232515) in view of Dingler (US 20100015993), further in view of Bertanzetti (US 20140279270).
As per claim 12, Jhas discloses the method of claim 1, but does not explicitly disclose further comprising assigning one or more additional customer entities to the service reservation by the one or more customer entities.
Bertanzetti teaches assigning one or more additional customer entities to the service reservation by the one or more customer computing devices (see at least Bertanzetti, 0043, during the pre-order, the user may be able to indicate that the order is going to be picked up by another user other than the user that made the pre-order)
It would be obvious for one ordinary skilled in the art prior to the effective filing date of the present invention to combine Bertanzetti’s indication of a second user picking up the order with Jhas’ reservation system for the purpose of allowing another person with permission to pickup the ordered item instead of the ordering user (Bertanzetti: 0043)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628